Citation Nr: 1628192	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  16-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a clothing allowance for 2015.  

(The issue of service connection for a cervical spine disability, to include as secondary to service-connected disability, is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas.  

The other issue on appeal, namely, entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of gunshot wounds and PTSD, has been addressed in a separate decision of the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include residuals of a gunshot wound (GSW) to the right forearm with fracture of the radius and ulna, with muscle groups VII and VIII damage, with shortening of tendons of muscle group VII, and extension of distal phalanx of the right thumb; limitation of motion of the right forearm; residuals of a GSW to the right and left buttocks with muscle group XVII damage; peripheral neuropathy of the right upper extremity associated with diabetes mellitus; residuals of a GSW to the abdomen with muscle group XIX damage; residuals of an injury to the right radial artery; residual scars with keloid formation of the buttocks, right forearm, and abdomen; and peripheral neuropathy of the right and left lower extremities; he uses a back brace, right wrist splint, and bilateral ankle braces for his service-connected disabilities.  

2.  The Veteran does not suffer from a disability involving loss or loss of use of a hand or foot that requires use of certain prosthetic or orthopedic appliances that tend to wear or tear his clothing; he is not shown to require skin medication that is medically prescribed and that causes irreparable damage to outergarments; and neither the Under Secretary for Health nor his designee has certified that due to a service-connected disability, the Veteran wears or uses a prosthetic or orthopedic appliance that tends to wear or tear on clothing.  
CONCLUSION OF LAW

A clothing allowance for 2015 is not warranted.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

Regarding the duty to notify, the VA Form 10-8678, Application for Annual Clothing Allowance, which the Veteran submitted in March 2015, provided notice of the criteria for entitlement to an annual clothing allowance.  The Veteran was also notified of the evidence necessary to substantiate his claim in the RO's letter of July 2015, which informed him that his application for a clothing allowance in 2015 was denied.  A general VCAA letter was also sent to the Veteran in March 2016, in conjunction with the statement of the case that provided explicit information pertaining to the information and evidence needed for the Veteran to obtain a clothing allowance.  The Veteran has not alleged prejudice with respect to such notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the foregoing, VA's notice requirements have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015). 

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records have been obtained, as have opinions by the North Little Rock VAMC Prosthetic Representative and Chief of the Prosthetic and Sensory Aids Service.  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duties to notify and assist are met. 

Notwithstanding the foregoing discussion, the Board also recognizes that provisions of the VCAA are not applicable to a claim on appeal if it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  In this case, the Veteran has not received the requisite certification from the VA Undersecretary or designee, and as such he is precluded from receiving a clothing allowance.  Therefore, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

Legal Criteria, Factual Background, and Analysis

Service connection has been established for the Veteran's numerous disabilities, to include the following:  residuals of a gunshot wound (GSW) to the right forearm with fracture of the radius and ulna, with muscle groups VII and VIII damage, with shortening of tendons of muscle group VII, and extension of distal phalanx of the right thumb (40 percent disabling); limitation of motion of the right forearm (20 percent disabling); residuals of a GSW to the right and left buttocks with muscle group XVII damage (each 20 percent disabling); peripheral neuropathy of the right upper extremity associated with diabetes mellitus (20 percent disabling); residuals of a GSW to the abdomen with muscle group XIX damage (10 percent disabling); residuals of an injury to the right radial artery (10 percent disabling); residuals scars with keloid formation of the buttocks, right forearm, and abdomen (10 percent disabling); and peripheral neuropathy of the right and left lower extremities (each 10 percent disabling).  

The Veteran claims that he is entitled to a clothing allowance for 2015 based on a back brace, a right wrist splint, and bilateral ankle braces that he requires for his service-connected disabilities.  In his August 2015 notice of disagreement with the denial of his application, he asserted that he used a wrist splint to help with the pain of using his hand, that he used a back brace to help with the pain associated with residuals of buttock GSWs and nerve damage in the legs, and that he used bilateral ankle braces for support in light of his lower extremity peripheral neuropathy.  He stated that he needed each of these appliances.  In his April 2016 substantive appeal, he asserted that his right wrist splint was not used just for his wrist; he stated that he did not have full use of his right hand, and the splint had metal parts attached to it where he placed his fingers.  He also noted that with all his disabilities, he felt he earned this benefit.  The Veteran's representative in a June 2016 statement indicated that the Veteran noted specifically that in his particular circumstances the devices he used tended to damage his outergarments such that a clothing allowance was warranted.  
 
A clothing allowance is authorized if a VA examination or hospital report establishes that a veteran, due to the service-connected loss of a hand or foot (compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f)) or wears or uses a qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(i).  

The law also provides for payment of an annual clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).  

A veteran is entitled to two annual clothing allowances if a veteran uses more than one prosthetic or orthopedic appliance, (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s) each satisfy the requirements of 38 C.F.R. § 3.810(a)(1); and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  See 38 C.F.R. § 3.810(a)(3).

The Under Secretary for Health designee is the Prosthetic Representative.  See VHA Handbook 1173.15 paragraph 5.c (issued May 14, 2015).  If a clinical determination is required pursuant to VHA Handbook 1173.15 paragraph 6, then the Under Secretary for Health designee will be the appropriate clinician (e.g., VHA clinician, Prosthetist, or Orthotist, or Pharmacist).  Id.  

To determine that a Veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that:  (1) the use of the prosthetic, orthopedic appliance, or skin medication is medically necessitated for a service-connected disability or disabilities; (2) the prosthetic, orthopedic appliance, or skin medication meets the definition in this Handbook; and (3) the prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the Veteran's outergarments.  See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

The Board notes that VHA Handbook 1173.15 was revised May 14, 2015, to provide updated guidance on the process and procedures when administering one or more clothing allowance(s).  While the Veteran's application for a clothing allowance was received in March 2015, before the handbook revision, both versions of the handbook ultimately require a determination by a VHA prosthetic representative relative to whether use of a prosthetic or orthopedic appliance or device tends to wear out, tear, or cause irreparable damage to clothing.  

The Board notes that the Veteran has not lost a foot or hand as specified in 38 C.F.R. §  3.350(a)-(f).  Thus, a designee for the Under Secretary for Health (i.e., a VHA Prosthetics Representative) must certify that the Veteran's orthopedic appliances and/or medications are eligible for a clothing allowance in order for such an allowance to be received.  In this case, as seen in the March 2016 statement of the case, a VAMC Prosthetics Representative and the VAMC's Chief of Prosthetics and Sensory Aids Service have reviewed the Veteran's claim to determine whether such a certification could be made.    

Initially, it is noted that the Veteran does not appear to have a skin condition due to service-connected disability other than scars, and those are not shown or alleged to require topical medication that is medically prescribed and that causes irreparable damage to outergarments.  Consequently, entitlement to a clothing allowance based on the use of skin medication is not warranted.  38 C.F.R. § 3.8180(a)(1)(ii)(B). 

Regarding a right wrist splint, the Prosthetics Representative and Prosthetics Chief affirmatively found that such device (i.e., wrist, hand, finger orthoses) is an example of an item that does not typically damage clothing, and that it was not a qualifying device for purposes of receiving a clothing allowance.  See VHA Handbook 1173.15 paragraph 8.a.  Thus, as these officials did not certify that the Veteran's right wrist splint tends to wear or tear his clothing, the Board may not award a clothing allowance based the Veteran's use of it.  38 C.F.R. § 3.810(a)(1)(ii)(A). 

Regarding back and bilateral ankle braces, the Prosthetics Representative and Prosthetics Chief noted that the back brace was an LSO corset issued to the Veteran in February 2014 and that the ankle braces were ASO gauntlet style braces that were issued to him in March 2015.  They also noted that the back and ankle braces were considered "softgood" orthotics, which had been determined not to tear clothing, according to the findings of the VHA Orthotic and Prosthetic Field Advisory Committee.  See, e.g., VHA Handbook 1173.15 paragraph 8.b, indicating that soft orthotics do not tend to wear and tear clothing.  Thus, because these officials did not certify that the Veteran's braces tend to wear or tear clothing, the Board may not award a clothing allowance based on the use of these prosthetics.  38 C.F.R. § 3.810(a)(1)(ii)(A). 

The Board has considered the Veteran's lay assertions in support of his claim.  Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The wear and tear of clothing is certainly capable of lay observation.  However, it is notable that the Veteran has not advanced any specific allegations describing the wear and tear of his clothing as caused by his right wrist splint and back/ankle braces, which he listed on his clothing allowance application.  Rather, he appeared to describe the devices themselves and the need for them for purposes of alleviating pain and providing support.  

Moreover, the pertinent regulation requires either that a medical report disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of such disability, and such disability is the loss or loss of use of a hand or foot; or that the Under Secretary for Health or his designee certifies that because of such disability a prosthetic or orthopedic device is worn or used that tends to wear or tear on the Veteran's clothing.  38 C.F.R. § 3.810(a). 
Here, as noted, the Veteran's service-connected disabilities for which he uses the braces/splint do not involve loss or loss of use of a hand or foot, nor are they skin conditions.  Further, the Under Secretary for Health designee has determined that the Veteran's back/ankle braces and his wrist splint are not the type of devices that tend to wear or tear on clothing.

Additionally, the Prosthetics Representative and Prosthetics Chief are presumed to have specific expertise pertaining to the nature of the different types of available back and ankle braces and wrist splints, including whether any exposed metal that would tend to wear and tear clothing would be present on the braces/splint issued to the Veteran.  Thus, the Board credits their finding that the braces/splint issued to the Veteran by VA were indeed softgood orthotics or an orthoses that would not tend to wear and tear clothing.  Consequently, to the extent the Veteran or his representative may have contended otherwise, the Board cannot assign significant probative value to such statements.  
 
In summary, the benefit at issue is based on a certification of a medical professional and the certifications in this case clearly reflect that the Veteran does not meet the criteria for a clothing allowance.  In the absence of such medical evidence, the Board concludes that the preponderance of the evidence is against the claim.  Accordingly, the reasonable doubt doctrine does not apply, and the claim for a clothing allowance for 2015 must be denied.  38 U.S.C.A. § 5107(b). 

The Board acknowledges the challenges the Veteran faces dealing with his numerous disabilities.  However, the Board is bound by the governing regulations, which do not allow for an award of a clothing allowance for the Veteran in the absence of the appropriate certification from the Under Secretary for Health or a designee.  As such a certification has not been provided in this case, there is no basis for awarding entitlement to a clothing allowance. 


ORDER

The appeal seeking a clothing allowance for 2015 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


